                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


ERIC CRUZ                                                    CIVIL ACTION

VERSUS                                                       NO. 21-515

UNITED SERVICES AUTOMOBILE                                   SECTION D (4)
ASSOCIATION

                               ORDER AND REASONS
        Before the Court is Defendant United Services Automobile Association’s

Motion to Dismiss for lack of subject matter jurisdiction. 1 The Motion is unopposed.

After careful consideration of Defendant’s memorandum, the record, and the

applicable law, the Court grants the Motion.

        This case arises out of a car accident. On December 5, 2019, Plaintiff Eric Cruz

and another driver, Andrew Mathews, were involved in a collision in Slidell,

Louisiana. 2 Cruz allegedly suffered injuries from the collision. 3 Cruz was insured by

Defendant United Services Automobile Association (“USAA”). 4 Cruz has filed suit

against USAA, asserting claims for breach of good faith and fair dealing. 5 In his

Complaint, Cruz alleges that USAA is a citizen of Texas. 6 Accordingly, Plaintiff




1 R. Doc. 13.
2 R. Doc. 1 at 2-3 ¶ 7.
3 Id. at 3 ¶ 8.
4 Id. at 4 ¶ 11.
5 Id. at 4-5 ¶¶ 11-14.
6 Id. at 2 ¶ 5.
alleged that jurisdiction is premised on diversity, as Cruz is a citizen of Louisiana

and he alleges damages over $75,000. 7

       Defendant now moves to dismiss this matter for lack of subject-matter

jurisdiction. 8 It asserts that “USAA is a reciprocal interinsurance exchange with

members in all fifty states of the United States, including Louisiana.” 9 Defendant

argues that it is not diverse from Cruz, and therefore the Court lacks diversity

jurisdiction. Notably, Cruz has not filed a response, indicating that he tacitly agrees

with the Motion. 10 Nevertheless, the Court looks to ascertain whether the Motion

has merit.

       When jurisdiction is based on diversity of citizenship, the cause of action must

be between “citizens of different states” and the amount in controversy must exceed

the “sum or value of $75,000, exclusive of interest and costs.” 11 “To determine the

citizenship of an artificial entity, other than a corporation, a court must consider ‘each

of the entity’s constituent members.’” 12          Under Federal Rule of Civil Procedure

12(b)(1), “[a] case is properly dismissed for lack of subject matter jurisdiction when

the court lacks the statutory or constitutional power to adjudicate the case.” 13 “[T]he

plaintiff constantly bears the burden of proof that jurisdiction does in fact exist.” 14




7 Id. at 1-2 ¶¶ 2, 4; see also 28 U.S.C. § 1332.
8 R. Doc. 13.
9 R. Doc. 13-1 at 1.
10 The Court notes that in an earlier Motion, USAA represented that “Plaintiff has agreed to re-file

the suit in state court.” See R. Doc. 9.
11 28 U.S.C. § 1332(a)-(a)(1).
12 Ourso v. United Services Auto. Ass’n, No. 06-4354, 2007 WL 275902, at *2 (E.D. La. Jan. 25, 2007)

(quoting Temple Drilling Co. v. Louisiana Ins. Guar Ass’n, 946 F.2d 390, 393 (5th Cir. 1991)).
13 Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998).
14 Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
       Plaintiff, whose burden it is to establish jurisdiction, has failed to oppose the

Motion to Dismiss for lack of subject matter jurisdiction. Further, numerous sections

of this Court have found that USAA is a reciprocal insurance organization that has

members in all fifty states, and therefore is a citizen of Louisiana. 15 Because Plaintiff

is a citizen of Louisiana as well, the Court finds that complete diversity does not exist,

and therefore that it lacks subject matter jurisdiction. Accordingly,

       IT IS HEREBY ORDERED that the Motion to Dismiss for Lack of Subject

Matter Jurisdiction is GRANTED, and Plaintiff’s claims are DISMISSED

WITHOUT PREJUDICE.

       New Orleans, Louisiana, June 29, 2021.



                                             ______________________________
                                             WENDY B. VITTER
                                             United States District Judge




 See, e.g., Ourso, 2007 WL 275902, at *2; Drake v. United Services Auto. Ass’n, No. 19-13724, 2020
15

WL 6262996, at *1-2 (E.D. La. Feb. 28, 2020); Norton v. Gurley, No. 00-1704, 2000 WL 1408168 (E.D.
La. Sept. 25, 2000).
